Citation Nr: 1130261	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	John R. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974, including service in the Republic of Vietnam from September 9, 1971 to April 12, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 rating decision, in which the RO denied service connection for PTSD and denied the Veteran's claim for an increased rating for diabetes mellitus, Type II.  In that rating decision, the RO also reopened and denied the Veteran's claim for service connection for hypertension on the merits.

In March 2009, the Board remanded the case to the RO for additional notice and development, to include scheduling of a Travel Board hearing.  However, after further in-depth review of the claims file, the Board finds that in a letter dated January 22, 2009, the RO informed the Veteran and his attorney that he had been scheduled for a Travel Board hearing March 3, 2009.  In a statement dated February 27, 2009, the Veteran's attorney acknowledged receipt of the RO's January 2009 letter and cancelled the hearing scheduled for March 3, 2009.  Thus, the Veteran's hearing requested is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  Therefore, the third issue on the title page has been recharacterized in this fashion.

Moreover, the Board's review also showed that a December 2007 document styled as a rating decision was actually a supplemental statement of the case (SSOC); therefore, no remand for the issuance of a statement of the case (SOC) was needed.  The Board acknowledges that the Veteran in a June 2005 notice of disagreement (NOD) disagreed with all three of the RO's May 2005 denials and an SOC was issued in February 2006 on all three issues.  However, even though in a March 2006 VA Form 9, the Veteran indicated that he was only appealing the hypertension claim, the December 2007 SSOC addressed all three issues.  Applying the principle of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board waives the filing of a timely substantive appeal in this instance, so that the Board now has jurisdiction to adjudicate the issues listed on the title page.

The the issue of entitlement to an earlier effective for the grant of service connection for diabetes mellitus, Type II, was raised in a December 2008 statement received from the Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder and for hypertension and for an increased rating for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In an unappealed April 2003 rating decision, the RO denied service connection for hypertension as secondary to service-connected diabetes mellitus, Type II.

2.  Evidence received since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension as secondary to service-connected diabetes mellitus, Type II.

  
CONCLUSIONS OF LAW

1.  The April 2003 rating decision, denying the Veteran's claim for service connection for hypertension as secondary to service-connected diabetes mellitus, Type II, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the April 2003 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for hypertension, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's January 2005 pre-rating notice letter complied with the holding in Kent. 

Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.


II. Petition to Reopen

In an unappealed April 2003 rating decision, the RO originally denied service connection for hypertension as secondary to service-connected diabetes mellitus, Type II, noting that his service treatment records showed no evidence of hypertension during military service and that a VA examiner opined that the Veteran's hypertension is not considered secondary to his diabetes as their onset was around the same time.  As the Veteran did not appeal this rating decision, it became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.201, 20.1103.

Here, the Veteran's petition to reopen the previously-denied claim for service connection for hypertension was received by VA in January 2005.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Because the basis of the prior final denial in April 2003 was that the evidence did not show that his hypertension had its onset in service or was secondary to the Veteran's service-connected diabetes mellitus, in this case, the new and material must tend to show that the Veteran's hypertension had its onset in service or within one year of the Veteran's discharge from service or is secondary to his service-connected diabetes mellitus.

The evidence received since the April 2003 denial includes an April 2005 VA diabetes mellitus examiner's opinion that it was her belief that the Veteran's hypertension "is quite likely secondary to his diabetes mellitus, Type 2, particularly with it being diagnosed while he was having years of high blood sugars."  The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  Thus, the new evidence now includes an opinion that it is likely that the Veteran's hypertension is secondary to his diabetes mellitus, i.e., relates to an unestablished fact that may provide a reasonable possibility of substantiating the Veteran's claim as it bears directly and substantially upon the specific matter under consideration and must be considered in order to decide the merits of the claim.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for hypertension are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence sufficient to reopen a claim for service connection for hypertension has been received, the Veteran's previously-denied claim is reopened, to this extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for service connection for hypertension, the claim should be considered on the merits, in the first instance, to avoid any prejudice to the Veteran.  The Board also finds that additional development of this claim and the others on appeal is warranted.

Both the February 2003 VA hypertension and August 2007 VA diabetes mellitus examiners opined that the Veteran's hypertension was not secondary to his service-connected diabetes mellitus.  In light of the conflicting opinions of record, the VA should arrange for the Veteran's claims file to be reviewed for an opinion on whether the Veteran's hypertension had its onset in service or within one year of the Veteran's discharge from service or is secondary to his service-connected diabetes mellitus, to include on the basis of aggravation.  

Moreover, the Board notes that, during the August 2007 VA examination, the Veteran reported that he receives Social Security disability; however, no Social Security Administration (SSA) records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any SSA disability determination and all records underlying any such determination.

Similarly, the April 2011 SSOC indicates that an electronic review of VA treatment records from the Birmingham VA Medical Center (VAMC) dated from February 17, 2004 through March 24, 2011 was conducted.  Except for VA examination reports, the claims file only contains VA treatment records dated from February 17, 2004 (initial visit) to August 17, 2004 and from July 10, 2006 to June 27, 2007.  On remand, outstanding VA treatment records should be obtained.

The claims file also contains private treatment records dated from December 30, 1998 to July 11, 2002.  In this regard, the Board notes that it is unclear whether there are outstanding private treatment records that should be sought.  Hence, on remand, VA should request that the Veteran provide authorization to enable it to identify and obtain private medical records not already associated with the record.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).
 
Since the Veteran's last VA diabetes mellitus examination was performed in August 2008, the Board finds that another examination is warranted to ascertain whether the severity of his diabetes mellitus has increased.

Finally, with regard to his claim for PTSD, the Veteran has been diagnosed with adjustment disorder but not PTSD.  However, the Board notes that VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

These revised regulations became effective July 13, 2010, and apply all claims that were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  On remand, VA should notify the Veteran of the revised regulations and give the Veteran another opportunity to present information and/or evidence pertinent to his appeal in light of the above revisions.

Based on the above, and in light of the fact that the Veteran had service in a location that involved "hostile military activity" as evidenced by the award of a Vietnam Service Medal, the Board finds that a psychiatric examination to clarify the Veteran's psychiatric diagnosis(es) and to obtain an opinion as to the etiology of any diagnosed disorder is needed to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran, from the Birmingham VAMC, between August 17, 2004 and July 10, 2006, and since June 27, 2007.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/
supplemental income benefits by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims remaining on appeal that is not already of record.  Specifically request that the Veteran identify healthcare providers who have treated him for hypertension, diabetes and any psychiatric disorder, particularly prior to December 1998 and after July 2002.  The Veteran should be notified that he may submit this evidence in support of his claim.  This letter should also apprise the Veteran of the July 2010 revisions to the regulations pertaining to service connection for PTSD.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, furnish the Veteran's to an appropriate physician for an opinion as to the nature and etiology of his hypertension.  The report should include discussion of the Veteran's documented medical history and assertions.  After reviewing the relevant evidence in the claims file, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension: (a) was incurred in or aggravated during the Veteran's period of active duty from March 29, 1971 to July 20, 1974; (b) was manifested to a compensable degree within one year of the Veteran's discharge from active duty; or (b) was caused, or is aggravated (worsened), by the Veteran's service-connected diabetes mellitus and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, his service treatment records, his post-service private and VA medical records, and pertinent VA examination reports dated in February 2003, April 2005 and August 2007.

The physician should set forth a complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

5.  After completion of 1, 2, and 3 above, arrange for the Veteran to undergo a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder had its onset in or is otherwise related to the Veteran's military service.

If a diagnosis of PTSD is deemed appropriate, the examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to an in-service stressor(s).  The examiner should explain how the diagnostic criteria are met, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  After completion of 1, 2, and 3 above, arrange for the Veteran to undergo a VA diabetes mellitus examination, to include an eye examination, to ascertain the severity of his service-connected diabetes and any associated disabilities.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner(s) should describe the treatment regimen in place for management of the Veteran's diabetes, including the dosage of insulin or oral hypoglycemic agents and any dietary restrictions.  The examiner(s) should also state whether or not there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  Further, the examiner(s) should indicate whether the Veteran's diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider (and the frequency of such hospitalization/visits), progressive loss of weight and strength, or other complications that would be compensable if separately evaluated.  The appropriate examiner should indicate whether the Veteran has been diagnosed with diabetic retinopathy or neuropathy or renal complications.

The examiner(s) should set forth all examination findings, along with a complete rationale for the conclusions reached in a printed report.  If any requested opinion cannot be given, the examiner(s) should state the reason(s) why.

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection and for an increased rating, in light of all pertinent evidence and legal authority.  In adjudicating the service connection claims, all applicable theories of entitlement to service connection should be considered, to include on a direct, presumptive or secondary basis, as appropriate.  In adjudicating the increased rating claim, document consideration of whether: (1) "staged rating," pursuant to the holding in Hart v. v. Mansfield, 21 Vet. App. 505 (2007), (2) a separate disability rating for diabetic retinopathy or neuropathy or renal complications, and (3) referral for an extraschedular rating, under the provisions of 38 C.F.R. § 3.321(b) (2010), are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


